 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   E.S.M.,                                           No. CV-21-00029-TUC-JAS
10                  Plaintiff,                         ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15          Upon consideration of the Plaintiff’s Motion to Proceed Under a Pseudonym and
16   for a Protective Order,
17          IT IS ORDERED that the Motion (Doc. 6) is granted. Accordingly:
18          1.     Plaintiff is granted leave to proceed in this matter under a pseudonym;
19          2.     Defendant shall not publicly disclose the name or personally identifying
20   information of Plaintiff; and
21          3.     All parties shall submit pleadings, briefing, and evidence using Plaintiff’s
22   pseudonym instead of his real name and other personally identifying information.
23                 Dated this 26th day of January, 2021.
24
25
26
27
28
